Citation Nr: 9923080	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-34 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE


Entitlement to service connection for hearing loss 
disability.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1997.


REMAND

The veteran contends that he developed hearing loss due to 
virtually daily exposure to the noise of discharging and 
exploding firearms, grenades, and artillery while he was in 
Vietnam.  He claims that in one incident, a grenade 
discharged in close proximity to him, causing his ears to 
bleed.  In general, a well-grounded claim for service 
connection requires competent evidence of (1) current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)  

The first element, current disability, is satisfied by the 
report of a VA audiological examination in September 1996, 
showing bilateral hearing loss, for VA purposes.  See 
38 C.F.R. § 3.385 (1998).  Regarding the matter of service 
incurrence, service department records reveal that the 
veteran served in Vietnam from May 1968 to June 1969.  His 
contentions regarding his extensive noise exposure during 
that period are presumed credible for purposes of determining 
whether the claim is well-grounded.  Cohen.  As to the third 
element, a nexus to service, the report of a VA examination 
for ear disease in October 1996 contains the inservice 
history of noise exposure, described above.  The diagnoses 
included bilateral sensorineural hearing loss and history of 
hazardous noise exposure and acoustic trauma.  Although 
somewhat ambiguous, the examination is sufficient to provide 
a nexus, for the purpose of determining whether the claim is 
well grounded.  In this regard, a well-grounded claim need 
not contain evidence sufficient to grant the claim; it must 
simply provide a "preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation."  Wallin v. West, 11 Vet.App. 
509, 514 (1998) (citing Robinette v. Brown, 8 Vet.App. 69, 76 
(1995)). 

Thus, we find the claim to be well grounded, and, therefore, 
the VA has a duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

As noted above, the veteran contends that his inservice noise 
exposure occurred in combat.  Although his initial DD Form 
214 did not reflect any awards or medals that specifically 
denote combat participation, a DD Form 215, Correction to DD 
Form 214, issued in October 1998, shows the award of the 
Combat Infantryman Badge.  Moreover, his occupational 
specialty was "Infantry Indirect Fire Crewman," and 
personnel records show that he was assigned to the duties of 
ammunition bearer, gunner, and forward observer while in 
Vietnam.  Additionally, he has been granted service 
connection for PTSD, based on combat exposure.  Accordingly, 
we find that the veteran engaged in combat.  See Cohen.  

As a result, because the veteran's claim is based on combat, 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are for 
application in deciding the merits of the claim.  Under 
applicable case law, this statute requires a three-step 
sequential test to determine service connection.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  The first two prongs of 
the test, are (1) satisfactory evidence of service 
incurrence, which is (2) consistent with the circumstances of 
the veteran's combat service.  If these two elements are met, 
there is a presumption of service connection, and the third 
step of the test requires a determination as to whether the 
presumption of service connection is rebutted by clear and 
convincing evidence.  "Clear and convincing" evidence has 
been defined as "more than a preponderance" of the 
evidence.  Arms v. West, 12 Vet.App. 188, 196 (1999).  

However, 38 U.S.C.A. § 1154(b) only applies to the question 
of service incurrence, and not to the question of nexus to 
service.  Brock v. Brown, 10 Vet.App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet.App. 521 (1996); Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996).  Consequently, the veteran 
must be afforded an examination, which explicitly addresses 
the question of whether his current hearing loss disability 
is etiologically related to inservice noise exposure.  
Further, the examiner must have access to the service medical 
records, which show audiometric examination findings to have 
been normal on the separation examination.  In addition, 
private medical records from Dr. D. Roberts, show that, in 
connection with an evaluation of a three-month history of 
vertigo in November 1995, the veteran reported "no hearing 
loss."  However, it is unclear whether the veteran was 
referring to a hearing loss associated specifically with his 
vertigo, or hearing loss in general.  Although he was to be 
scheduled for an audiogram, the report of this test, possibly 
conducted on November 7, 1995, is not of record.  The report 
of this audiogram, which would provide evidence of the 
veteran's hearing status at one point during the intervening 
years between his discharge from service and the 1996 
audiogram showing hearing loss, must be obtained, if 
available.  In addition, the veteran should be requested to 
submit evidence as to any other audiograms he may have 
undergone since his discharge from service.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran provide either the report of an 
audiogram conducted in early November 
1995, or the name of the provider, and 
location and date of the audiogram, as 
well as the appropriate release 
authorization, to enable VA to obtain the 
report.  

2.  In addition, the veteran should be 
requested to provide a list containing 
the names, locations, and dates of any 
other audiograms he underwent between his 
discharge from service and November 1995.  
After securing necessary authorizations, 
the RO should contact each provider 
identified by the veteran and request 
copies of all audiograms.  All records 
obtained should be made a part of the 
claims folder.  If the VA is unable to 
obtain any records of audiograms 
identified by the veteran, he should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

3.  The RO should also notify the 
appellant that he may submit any other 
additional evidence and argument in 
support of his claim. 

4.  After allowing sufficient time for the 
acquisition of additional evidence, but 
regardless of whether any additional 
evidence is received, the veteran should 
be afforded an examination by an ENT 
specialist physician for the purpose of 
ascertaining whether he has hearing loss 
which is consistent with his claimed 
inservice noise exposure.  All indicated 
studies should be conducted, and the 
claims file to include the separation 
examination dated in December 1969, the 
November 1995 treatment records, and all 
other records of treatment involving the 
ears, including audiograms, must be 
reviewed by the examining physician prior 
to the examination.  In addition, a 
detailed history should be obtained from 
the veteran.  The rationale for the 
examiner's conclusion that current hearing 
loss is, or is not, consistent with 
inservice noise exposure should be 
provided in detail, to include the degree 
of certainty of the conclusion, as these 
matters are essential to the Board's 
determination.  
 
5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












